DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 18, in the reply filed on 3/3/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manchec WO 2016/049759.
(see at least Page 10, Fig 2A-2D, array 201, microshutters), comprising: a dimming panel (see at least Page 12, array 201 is a switchable light blocking array), comprising: a substrate (substrate 204); a first transparent electrode layer (transparent electrode 206) disposed on the substrate (see at least Fig 2D); an insulating layer (insulating layer 208) disposed on the first transparent electrode layer (see at least Fig 2D), the first transparent electrode layer and the insulating layer having corresponding structures with respect to one another that define a groove structure (see at least Fig 2B, fixed 210 is connected to layer 208 and 206 which is shaped and interpreted as a groove); and a curled structure connected to the groove structure (see at least Fig 2B, strip 212 is curled with respect to planar configuration of substrate 204), wherein the curled structure in a curled state is at least partially located within the groove structure (see at least Fig 2B, end 210 is connected to strip 212), the curled structure having a preset inherent stress for curling to absorb or reflect light in an unfolded state (see at least Page 12, electrode strip 212 is biased in a relaxed state), wherein the curled structure comprises a second flexible electrode layer (see at least Fig 2B, at least two flexible curled electrode strips 212 are shown).
Regarding claim 12, Manchec discloses wherein: the first transparent electrode layer comprises a plurality of strip electrodes (Fig 2C, ribbons 222) that are arranged separately (Fig 2C); and an arrangement direction of the plurality of strip electrodes is the same as a stretching direction of the second flexibility electrode layer (Fig 2C shows ribbons are underneath strips electrode strips 212).
(see at least Page 10, Fig 2A-2D, array 201, microshutters) according to claim 1, wherein the preparation method (see at least Page 10, Fig 2A-2D, array 201, microshutters) comprises: providing a substrate (204); forming a first transparent electrode layer (206) and an insulating layer (208) on the substrate in sequence (Fig 2D) and the first transparent electrode layer and the insulating layer having groove structure that are formed corresponding to each other (see at least Fig 2B, fixed 210 is connected to layer 208 and 206 which is shaped and interpreted as a groove); and providing a curled structure in the groove structure (see at least Fig 2B, strip 212 is curled with respect to planar configuration of substrate 204), wherein the curled structure in the curled state is at least partially located within the groove structure (see at least Fig 2B, end 210 is connected to strip 212), and the curled structure has the preset inherent stress of curling (see at least Fig 2B, strip 212 is curled with respect to planar configuration of substrate 204), for absorbing or reflecting the light in the unfolded state (see at least Page 12, electrode strip 212 is biased in a relaxed state), and the curled structure comprises a second flexible electrode layer (see at least Fig 2B, at least two flexible curled electrode strips 212 are shown).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Manchec WO 2016/049759 in view of Yamato et al. US 2016/0133677.
	Regarding claim 2, Manchec discloses the invention as describes in claim 1 but does not teach wherein a receiving groove is formed on the substrate, and the groove structure is disposed within the receiving groove. However, in a similar field, Yamato teaches wherein a receiving groove ([0073], 107, Fig 3) is formed on the substrate (100), and the groove structure (108) is disposed within the receiving groove (107). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Manchec with the groove of Yamato to ensure thickness uniformity within a display (Yamato, [0057]).
	Regarding claim 3, Manchec discloses wherein a linear layer (212) is disposed on the substrate (204), the first transparent electrode layer (206) and the insulating layer (208) are sequentially disposed on the linear layer (Fig 2D) but does not teach the receiving groove is formed on the linear layer, and the groove structure is disposed within the receiving groove. However, Yamato teaches the receiving groove (107) is formed on the linear layer (100), the groove structure (108) is disposed within the (107). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Manchec with the groove of Yamato to ensure thickness uniformity within a display (Yamato, [0057]).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Manchec WO 2016/049759 in view of Buckey et al. US 2014/0118388.
	Regarding claim 13, Manchec discloses the invention as describes in claim 1 but does not teach further comprising a controlling device, wherein the controlling device comprises the dimming panel. However, in a similar field, Buckley teaches further comprising a controlling device ([0100], control matrix), wherein the controlling device comprises the dimming panel ([0100], a control matrix connected to the substrate and to the light modulators for controlling the movement of the shutters). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Manchec with the controller of Buckley control the appropriate voltage throughout a display device with movement instructions (Buckley, [0100]).
 	Regarding claim 14, Manchec discloses the invention as describes in claim 1 but does not teach further comprising a controlling system, wherein: the controlling system comprises the dimming panel; a power supply for supplying power; and a control unit for controlling stretching or curling of the second flexible electrode layer. However, in a similar field, Buckley teaches further comprising a controlling system ([0100], control matrix), wherein: the controlling system ([0100], control matrix) comprises the dimming panel ([0100], display apparatus); a power supply for supplying power (50); (control matrix) for controlling stretching or curling of the second flexible electrode layer ([0122], Fig 2B, movable electrode 222). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Manchec with the controller of Buckley control the appropriate luminance throughout a display device (Buckley, [0121]).

Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to dependent claim 4, the prior art of Manchec taken either singly or in combination with any other prior art fails to suggest such a dimming panel including the specific arrangement:” a depth of the groove structure is greater than or equal to a curling height of the curled structure in a curled state”.
Specifically, with respect to dependent claim 5, the prior art of Manchec taken either singly or in combination with any other prior art fails to suggest such a dimming panel including the specific arrangement:” one end of the second flexible electrode layer is fixedly connected to the insulating layer through the first contact electrode; and the 
Specifically, with respect to dependent claim 6, the prior art of Manchec taken either singly or in combination with any other prior art fails to suggest such a dimming panel including the specific arrangement:” wherein: a second contact electrode is disposed on one end of the first transparent electrode layer close to the groove structure; and the second contact electrode is configured to supply power for the first transparent electrode layer”.
Specifically, with respect to dependent claim 7, the prior art of Manchec taken either singly or in combination with any other prior art fails to suggest such a dimming panel including the specific arrangement:” a third contact electrode is disposed on one end of the insulating layer away from the groove structure; and the third contact electrode is used as a positioning structure for the second flexible electrode layer when being unfolded”.
With regards to dependent claims 8 and 9, these claims depend upon dependent claim 7 and are therefore indicated as allowable.
Specifically, with respect to dependent claim 10, the prior art of Manchec taken either singly or in combination with any other prior art fails to suggest such a dimming panel including the specific arrangement:” wherein: the curled structure further comprises a polymer layer; the second flexible electrode layer is arranged to attach to the polymer layer; and at least one of the second flexible electrode layer and the polymer layer has a preset inherent stress for curling”.
With regards to dependent claim 11, this claim depends upon dependent claim 10 and is therefore indicated as allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Webber et al US 7,110,163, Broer et al. US 2008/0259253, and Johnson et al. US 2010/0001666 are similar display systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872